DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive.
Lalonde teaches determining, based on the activity level of the user, a next segment of the song to transition to from a current segment of the song ([0080], In a further embodiment, the media modification unit 14 is adapted to determine the type of modification to be done to the media as a function of the value of the target performance achieved by the user; [0090] When the media to be modified contains at least an audio track, the media modification unit 14 is adapted to act as a sequencer, i.e. it is adapted to record, edit, and/or play back an audio file. [0093], In one embodiment, the media modification unit 14 is adapted to modify the time position of the playback of the audio file.  During the playback of the an audio file, the media modification unit 14 is adapted to jump the playback of the audio file from the actual playback position or point in time to a target playback position or point in time…When the play back of the audio track is at the actual playback position, i.e. at time position t1, the media modification unit 14 receives a command indicative that the user reached a target performance.  Then the media modification unit 14 determines the target playback position from which the playback of the audio track should be continued). Examiner
Lalonde further teaches determining, based on a pathway score associated with each of a plurality of pathways between the current segment and the determined next segment, a first pathway of the plurality of pathways to reach the determined next segment ([0096] As described above, the media modification unit 14 may be adapted to move the playback of the audio track from the actual playback position to the target position upon reception of the command from the evaluation unit 12.  In another embodiment, the media modification unit 14 is adapted to first playback the audio track until a transition playback position, and then moves the playback of the audio track from the transition playback position to the target playback position, as illustrated in FIG. 7.  The transition playback point may be the start or end point of a given media track segment, region, or clip. [0099] In an embodiment in which the evaluation unit 12 is adapted to transmit the target performance that has been reached by the user along with the command, the database may comprise a corresponding transition and/or target playback position for each performance target. Examiner notes this indicates there are multiple different transition/pathways corresponding to different performance targets. Therefore, depending on the performance target, the transition/pathway of the playback varies. [0100] In an embodiment in which the evaluation unit 12 is adapted to determine and transmit a core or number of points, the media modification unit 14 may be adapted to modify or create a transition and/or target playback point as function of the received score or number points.  Examiner notes this indicates each transition is associated with a score or performance number, analogous to how the claim associates each transition with a pathway score), 
Still Lalonde may not explicitly detail a plurality of pathways or transitions to reach the determined next segment. For this reason, Scholl is applied to cure deficiency regarding the plurality of pathways. Scholl teaches in [0057] For a number of paths in the lattice, path scores .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination would have provided a way to assist the user in choosing a program from several available content pieces ([0008] of Scholl).
For at least these reasons, Examiner respectfully maintains the rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387107. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generally broader than the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2014/0354434) in view of Scholl et al. (US 2007/0044122). 
Claim 1
Lalonde teaches a computer-implemented method comprising: 
initiating playback of one or more layers of a song ([0084] In one embodiment, a media file comprises at least one track.  The tracks may comprise audio tracks, MIDI tracks, video tracks, series of images, and/or the like.) comprising a plurality of layers (Track 1 and track 2 of Fig. 5) and a plurality of segments ([0085] As illustrated in FIG. 5, each track is segmented into a plurality of media track segments 40.); 
determining, based on receiving physical activity information derived from a sensor, an activity level of a user ([0032], receiving from a performance sensor a measured performance of the user while performing a physical activity; [0067], modifying a media according to a performance of a user during a physical activity as illustrated in FIG. 2.  At step 22, a measurement of a performance of a user is received from a performance sensor 16.  At step 24, the received performance is compared to a target performance as further explained within the present description.  At step 26, a media to be provided to the user is modified according the result of the comparison ); 
function of the value of the target performance achieved by the user; [0090] When the media to be modified contains at least an audio track, the media modification unit 14 is adapted to act as a sequencer, i.e. it is adapted to record, edit, and/or play back an audio file. [0093], In one embodiment, the media modification unit 14 is adapted to modify the time position of the playback of the audio file.  During the playback of the an audio file, the media modification unit 14 is adapted to jump the playback of the audio file from the actual playback position or point in time to a target playback position or point in time…When the play back of the audio track is at the actual playback position, i.e. at time position t1, the media modification unit 14 receives a command indicative that the user reached a target performance.  Then the media modification unit 14 determines the target playback position from which the playback of the audio track should be continued); 
determining, based on a pathway score associated with each of a plurality of pathways between the current segment and the determined next segment, a first pathway of the plurality of pathways to reach the determined next segment ([0096] As described above, the media modification unit 14 may be adapted to move the playback of the audio track from the actual playback position to the target position upon reception of the command from the evaluation unit 12.  In another embodiment, the media modification unit 14 is adapted to first playback the audio track until a transition playback position, and then moves the playback of the audio track from the transition playback position to the target playback position, as illustrated in FIG. 7.  The transition playback point may be the start or end point of a given media track segment, region, or  [0099] In an embodiment in which the evaluation unit 12 is adapted to transmit the target performance that has been reached by the user along with the command, the database may comprise a corresponding transition and/or target playback position for each performance target. [0100] In an embodiment in which the evaluation unit 12 is adapted to determine and transmit a core or number of points, the media modification unit 14 may be adapted to modify or create a transition and/or target playback point as function of the received score or number points.  Examiner notes this indicates each transition is associated with a score or performance number, analogous to how the claim associates each transition with a pathway score), 
wherein each pathway of the plurality of pathways comprises one or more segments of the song ([0096], The transition playback point may be the start or end point of a given media track segment, region, or clip. [0101] In one embodiment, a target or transition position may be the next time unit value such as the next second, the next minute, the next hour, etc. In another embodiment, target or transition point may be the next note value such as the next whole note, the next half note, the next quarter note, the next eight note, the next bar, the next measure, etc.); and 
initiating playback of the one or more segments of the song associated with the first pathway (outputting the modified media, 28 of Fig. 2).  
Still Lalonde may not clearly detail a plurality of pathways or transitions to reach the determined next segment. 
Scholl teaches multiple paths, with each path representing content piece connecting two other contents ([0040]). Scholl further teaches in [0057] For a number of paths in the lattice, path scores are calculated as described above. FIG. 4 is a table with an example of different paths, the corresponding piece scores and the finally obtained path scores. For example, path #1 contains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate recommendation of transition paths as taught by Scholl with the media modification method of Lalonde, because doing so would have provided a way to assist the user in choosing a program from several available content pieces ([0008] of Scholl).
Claim 2
Lalonde in view of Scholl further teaches the method of claim 1, wherein each of the plurality of layers corresponds to audio of a different musical instrument or vocals ([0109] of Lalonde, The four tracks may be: drum, bass, harmony (guitar, synth, rhythm, etc.), and lead (vocal, instrument, etc.). ).  
Claim 3
Lalonde in view of Scholl further teaches the method of claim 1, further comprising determining, based on the activity level, one or more additional layers of the song to play ([0109] of Lalonde, When the user's cadence matches the rhythm of the music, the user accumulates points.  During the pre-track region, the user must accumulate a predetermined target number of points to progressively unlock each of four tracks (interactive mixing), for example.  The four tracks may be: drum, bass, harmony (guitar, synth, rhythm, etc.), and lead (vocal, instrument, etc.).  If the user does not have enough points, the pre-track region will loop.  When the user has unlock the four tracks and has accumulated enough points, the sequencer go to the next music part (interactive sequencing).).  


Lalonde in view of Scholl further teaches the method of claim 1, wherein the activity level is determined based on a heart rate of the user during a physical activity, when the physical activity information is derived from sensor data collected from a heart rate measuring device ([0061] of Lalonde, In one embodiment, the performance sensor may comprise a Global Positioning System (GPS), an accelerometer, a gyroscope, an odometer, a piezometer, a light sensor, a video sensor, and/or the like for measuring the user performance. [0119] of Lalonde, In another example, the user heartbeat (BPM) vs.  light pulsing (BPM) is stored in the database.).  
Claim 5
Lalonde in view of Scholl further teaches the method of claim 1, wherein the activity level is determined based on at least one of a pace or a speed of the user during a physical activity ([0006] of Lalonde, pace), when the physical activity information is derived from sensor data collected from an accelerometer ([0061] of Lalonde, In one embodiment, the performance sensor may comprise a Global Positioning System (GPS), an accelerometer, a gyroscope, an odometer, a piezometer, a light sensor, a video sensor, and/or the like for measuring the user performance).
Claim 8
Lalonde in view of Scholl further teaches the method of claim 1, wherein for each pathway of the plurality of pathways, the one or more segments of the song associated with the pathway have a sonic similarity, and wherein initiating playback of the one or more segments of the song associated with the first pathway comprises: playing, in sequential order, the one or more segments of the song associated with the first pathway, and playing the determined next  The calculation of the sequence score is based on one hand on the piece scores of the individual pieces contained in the sequence, and on the other hand on correlation of the content descriptions of at least two content pieces in the sequence. [0053] of Scholl, For example, in an audio program the transition rule will penalise "harsh" transitions (e.g. a hard rock song followed by a ballad) and award higher scores for smooth transitions. Such a local rule will be applied to all pairs of consecutive content pieces within a sequence.).
Claim 9
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 10
	This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 11
	This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 14
	This claim recites substantially the same limitations as those provided in claim 8 above, and therefore it is rejected for the same reasons.
Claim 15
	This claim recites substantially the same limitations as those provided in claim 1 above, and therefore it is rejected for the same reasons.



	This claim recites substantially the same limitations as those provided in claim 4 above, and therefore it is rejected for the same reasons.
Claim 17
	This claim recites substantially the same limitations as those provided in claim 5 above, and therefore it is rejected for the same reasons.
Claim 20
	This claim recites substantially the same limitations as those provided in claim 8 above, and therefore it is rejected for the same reasons.
Claims 6-7, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2014/0354434) in view of Scholl et al. (US 2007/0044122) and Mate et al. (US 2015/0155009). 
Claim 6
Lalonde in view of Scholl further teaches the method of claim 1, further comprising: determining the plurality of pathways between the current segment and the determined next segment (See at least Fig. 1 of Scholl);
Although Lalonde in view of Scholl teaches determination of a pathway score for the pathway (See at least Fig. 4 of Scholl), Lalonde in view of Scholl does not clearly detail for each pathway of the plurality of pathways, determining, based on a duration of the one or more segments of the song associated with the pathway, a pathway score for the pathway. 
Mate teaches [0080] FIG. 7B is a diagram of a use case 720, in one embodiment, where the system 100 may calculate the position information for two media segments, where the first frame and second frame are at endpoints of the media segments. In one embodiment, the system shortest path between two splice points, and/or a more circuitous path between the two splice points. [0082], In one embodiment, the number of images chosen for insertion for splicing depends on an application and/or user settings for the duration of the transition. For instance, a system 100 may maintain various sets of settings and/or frequency corresponding to various durations. For example, a transition that is 60 seconds long may have particular settings, while a transition that is two minutes long might have another group of settings. For instance settings may be based on artistic preferences, limitations in storage, and/or particular usages of applications. Examiner further notes the calculation of the shortest path itself could be interpreted as the pathway score.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate transition splicing as taught by Mate with the media modification method of Lalonde in view of Scholl, because doing so would have provided a way to create a smooth transition with images and/or audio with a common and/or substantially overlapping view to bridge the two disjointed segments. ([0036] of Mate).
Claim 7
Lalonde in view of Scholl further teaches the method of claim 1, except further comprising selecting, as the first pathway, a pathway having a pathway score indicating a shortest duration.  
shortest path between two splice points, and/or a more circuitous path between the two splice points. Examiner further notes the calculation of the shortest path itself could be interpreted as the pathway score.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate transition splicing as taught by Mate with the media modification method of Lalonde in view of Scholl, because doing so would have provided a way to create a smooth transition with images and/or audio with a common and/or substantially overlapping view to bridge the two disjointed segments. ([0036] of Mate).
Claim 12
	This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 13
	This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.



	This claim recites substantially the same limitations as those provided in claim 6 above, and therefore it is rejected for the same reasons.
Claim 19
	This claim recites substantially the same limitations as those provided in claim 7 above, and therefore it is rejected for the same reasons.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654